DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-21-2021 has been entered.                                                            Response to Arguments
 	Applicant’s remarks and arguments, see (Pg. 8), filed 7-19-2021, with respect to the rejection(s) of claim(s) 1 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chung et al. (US-2006/0,118,532).
 	Highlighting, applicant includes in their remarks and arguments that the 101 rejection is improper due to not passing the 2nd prong of Alice Step 1. Namely, that when viewed together both steps of generating, i.e. generating a model and generating a set of instructions. Amounts to the recitation of additional elements that integrate the judicial exception into practical application. Examiner agrees with this argument. However the examiner notes, that the recitation of additional elements that integrate the judicial exception could be strengthened and made more explicit by amending the claim to reflect that the instructions produced and and generating, using at least one processor, instructions that incorporate the three-dimensional model, and when executed by the additive fabrication device…”would be helpful in clarifying and strengthening the recitation of additional elements that integrate the judicial exception. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

A.) Claim(s) 1, 3, 5-6, 8, 10-11, 22-26, 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US-2006/0,118,532)Regarding claim 1, 	
A method of generating one or more thermal supports for an object, the one or more thermal supports and the object to both be fabricated via an additive fabrication device configured to form solid objects by selectively consolidating regions of powder in a plurality of layers, the method comprising: 
 10a.), & 22a.) identifying, based on a three-dimensional model of the object, at least a first region of the object to which thermal support is to be provided in order to reduce temperature differentials between adjacent layers of the plurality of layers;
, 10b.), 22b.) & 23a.) generating a three-dimensional model of a first, thermal support structure for the first region of the object, the first thermal support structure being positioned under the first region, not in mechanical contact, with the first region, and 
, 10c.), 22c.), & 24.) having a tapered shape wherein the first thermal support structure has a cross-sectional area proximate to the first region that is larger than a cross-sectional area of the first thermal support structure distal to the first region; and
, 10d.) & 22d.) generating, using at least one processor, instructions that, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the object and the first thermal support structure.
& 11a.) & 24a.) Wherein the first thermal support structure has an inverted rectangular pyramid shape, an inverted triangular pyramid shape, an inverted cone shape, or an inverted hemisphere shape.
& 25a.) Wherein identifying the first region of the object comprises identifying that the first region of the object comprises at least one overhanging portion.  
& 26a.) Further comprising executing the instructions by the additive fabrication device, thereby fabricating the object and the first thermal support structure.
Chung teaches the following for claims 1, 3, 5-6, 10-11, 22-26:
, 10a.), & 22a.) (Abstract) teaches that the invention is a method for controllably cooling at least a portion of a part-cake from a laser sintering system to minimize cool down time, maximize throughput, and minimize thermal gradients within the part-cake. 
, 5a.), 6a.), 10b.), 22b.), 23a.), 25a.), 26a.) ([0090]) teaches that the formation of thermal transfer channels within the part-cake is beneficially performed under computer control. For example, when the thermal transfer channels are ducts formed of fused powder, the placement of the ducts can be mapped in relation to the built parts to be formed in the build process. The ducts are made part of the build file and are generated automatically during the build process. Similarly, when the thermal transfer channels are cooling fins, the placement of the fins can 
, 3a.), 10c.), 11a.), 22c.) & 24.) ([0038]) teaches that the ducts can be tapered, having a wider dimension at one point in the part-cake and gradually narrowing to a narrower dimension at another point in the part-cake. The ducts can be round, oval, rectangular, triangular, or any other such geometry that can be beneficial according to the invention. ([0081]) teaches that solid cooling media may be used. When using solid cooling media the thermal transfer channels are formed simultaneously with the introduction of the solid cooling media. Such embodiments are illustrated in FIG. 12, which shows a cross-section through a vertical plane of a part-cake 106 having therein unfused powder 195 and built parts 210. For controllably cooling the part-cake, the figure further shows solid cooling media (305 and 307) introduced to the part-cake 106. Highlighting that the solid cooling media (305) has a tapered shape. 
& 10d.), 22d.) ([0049]) teaches that the heat applied can be adjusted during the cooling time such that the applied heat is slowly reduced at a controlled rate. In one embodiment, the cooling rate is computer controlled such that the applied external heat is automatically reduced to correspond to the cooling rate of the 
Regarding Claim 8, 
Wherein the instructions, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the first thermal support structure by providing sufficient energy to the powder to consolidate a three-dimensional region according to the first thermal support structure.
Chung teaches the following:
([0031) teaches that the deflection and focal length of the laser beam is controlled, in combination with the modulation of the laser, to direct laser energy to those locations of the fusible powder layer corresponding to the cross-section of the article to be formed in that layer

Regarding claim 28,
Wherein the instructions, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the object and the first thermal support structure such that at least one layer of powder beneath the first thermal support structure is unconsolidated.
Chung teaches the following:
As depicted in (Figs. 2, 5, 7-8, 10 & 12-13) all depict at least one layer of powder beneath the thermal support structure that is unconsolidated. Contrasting, (Fig. 11) shows an embodiment in which a couple of the thermal support structure do 
B.) Claim(s) 7, 13 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chung and in further view of Martin Sabin (US-6,865,906, hereinafter Sabin) Regarding Claim 7 & 13 & 27,
Wherein generating the three-dimensional model of the first thermal support structure is based at least in part on a heat capacity of the powder from which the additive fabrication device is configured to fabricate parts 
Wherein generating the three-dimensional model of the first thermal support structure is based at least in part on a heat capacity of the powder from which the additive fabrication device is configured to fabricate parts.
Wherein generating the three-dimensional model of the first thermal support structure is based at least in part on a heat capacity of the powder from which the additive fabrication device is configured to fabricate parts.

Regarding Claim 7, 13 & 27, Chung teaching the invention as claimed. In analogous art for the preparation of heat sync materials that are placed in thermal contact with a system in which underinsured heat is removed from, Sabin suggests details to consider when selecting heat sync materials for removing heat from a main system or body, and in this regard Sabin teaches the following:
(Col. 9, lines 28-31) discloses generating the first thermal support/heat sink structure is based at least in part on a heat capacity of a material, wherein the heat-removing material may be one of three types ... a material that has a heat capacity greater than the sorbent. (Col. 10, lines 13-17) teaches that the materials that have a heat capacity greater than that of the sorbent are used to simply provide a thermal mass that is in thermal contact with the sorbent that does not impact the total amount of heat in the system, but does reduce the temperature differential between the material being cooled and the sorber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for controllably cooling at least a portion of a part-cake from a laser sintering system to minimize cool down time, maximize throughput, and minimize thermal gradients within the part-cake, of Chung. By utilizing a heat synch (thermal support) wherein consideration is given to the thermal support's materials heat capacity, as taught by Sabin. Highlighting, implementation of a heat synch (thermal support) wherein consideration is given to the thermal support's materials heat capacity allows for a sorbent that does not impact the total amount of heat in the system, but does reduce the temperature differential between the material being cooled and the sorber, (Col. 10, lines 13-17).C.) Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied above to claims 1, and in further view of Paul et al. (Process Energy Analysis and Optimization in Selective Laser Sintering, 2012, hereinafter Paul).
Regarding claim 9, 	
When executed by the additive fabrication device, cause the additive fabrication device to fabricate the first thermal support structure by providing energy to a first region of powder according to the first thermal support structure, wherein said energy heats but does not consolidate the powder in the first region of powder.
Regarding Claim 9, Chung teaching the invention as claimed, including computer control and regulation for various aspects and parameters of the laser, ([0031]). In analogous art for additive manufacturing that implements a laser for sintering, Paul (which was previously cited and already on the record) suggests details regarding optimizing the total area of sintering implementing during exposure to the laser, and in this regard Paul teaches the following: 
(Pg. 430, ¶2) teaches that the energy formulation is developed as a function of the total area of sintering (TAS) which is the actual surface area of the powder sintered by the laser. (Pg. 430, ¶3) teaches that Section 5 develops an optimization for calculating the optimal SLS process parameters which results in the use of minimum laser energy. Highlighting, (Pg. 433, ¶1) teaches that Fig. 9 shows the actual sintering area for any arbitrary slice i of the part. The dotted line represents the contours of the ith slice Si, and the projection of the (i + l)th slice contour Si+1, while the solid line in the figure corresponds to their convex hull. Substituting Eq. (7) in Eq. (4), the total laser energy for creating the part can be written as given in Eq. (8). (Pg. 433, ¶2) Therefore, Eq. (8) relates the TAS with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for controllably cooling at least a portion of a part-cake from a laser sintering system to minimize cool down time, maximize throughput, and minimize thermal gradients within the part-cake, of Chung. By utilizing an optimized total area of sintering, as taught by Paul. Highlighting, implementation of an optimized total area of sintering allows for impacting the laser energy implemented during the laser sintering phase, (Pg. 433, ¶1-2).Additionally, citing the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ215 (CCPA 1980). In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result effective variable, i.e., a variable which 

D.) Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied above to claims 1, and in further view of Gold et al. (US-2018/0,111,334, hereinafter Gold)
Regarding claim 12,
Wherein generating the first thermal support structure is based at least in part on a thermal load expected to be produced by fabrication of the first region.
Regarding Claim 12, Chung teaching the invention as claimed, including that the placement of the ducts can be mapped in relation to the built parts to be formed in the build process, ([0090]). In analogous art for methods implemented in additive manufacturing (AM) that utilize thermal dissipation support structures in the process of building objects, as well as novel thermal dissipation support structures to be used 
([0027]) teaches that a thermal model may be used to determine the need for the thermal dissipation support 210 and the dimensions thereof based on a three dimensional computer model (e.g., a computer aided design (CAD) model) of the object. 200.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for controllably cooling at least a portion of a part-cake from a laser sintering system to minimize cool down time, maximize throughput, and minimize thermal gradients within the part-cake, of Chung. By utilizing a thermal model to determine the need for the thermal dissipation supports, as taught by Gold. Due to the fact it would amount to nothing more than a use of a known means to determine the placement of thermal supports in additive manufacturing, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Gold. Highlighting, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the case law corresponding to KSR to be cited. Accordingly, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.                                                                              Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ooba et al. (US-2016/0,368,224) – teaches a modeled object including: a shaping material which is layered on a fabrication table; a modeled article which is formed inside the shaping material; and a support which is formed inside the shaping material and is formed with a predetermined gap with respect to the modeled article. Noting, that (Fig. 6A-C) depicts various types of supports that are tapered, with (Fig. 6C) in particular depicting a rectangular pyramid shape. (Fig. 8A-C) depicting exemplary articles with overhangs. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.

/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715